DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this Application after Final Rejection. Since this Application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/19/2022 has been entered. 
Claims 21 and 34 are amended and claims 21-40 remain pending.

Response to Arguments
Applicant’s arguments, see Remarks: page 10-11, filed 08/19/2022, with respect to claims 21-40 have been fully considered but the arguments are not persuasive.  
Applicant argues and emphasizes, pages 10-11, that Bettini fails to disclose “performing a code level  security risk assessment for the code segment… further based on a target resource risk level, determined based on at least a number of one or more references to the at least one target resource”. Examiner respectfully disagrees. Bettini explicitly discloses “whether the app accesses websites/URLs that are unsafe or associated with malware impacts the app risk assessment. In particular, apps that have been observed to download additional (e.g., malicious) content from URLs associated with malware impacts the app risk assessment” – Bettini: par. 0078 – Note: The “a number of one or more references to the target resource” is equivalent to at least one occurrence of download of additional/malicious content from URLs associated with malware.
In fact, Bettini discloses quantifying the risks of apps for mobile devices to facilitate the corporate IT team for ACME Corporation and maintain an enterprise App store that only includes apps that have been analyzed and satisfy certain app risk assessments based on standard and/or enterprise configured criteria (e.g., security risks, privacy risks, protect against app-level targeted attacks, corporate data exfiltration, and intellectual property exposure, etc.) – par. 0042.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 21-27, 30-37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Bettini, US2014/0196150 A1 in view of Eacmen, US2019/0294802 A1.

Per claim 21, Bettini discloses a non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for automatically detecting and addressing security risks in code segments (a customer (e.g., an app store/app catalog, the MDM server, the MAM app catalog, etc.) can submit to the app risk assessment platform the metadata on a plurality of apps (e.g., hundreds to thousands of apps at a time), and the platform replies with the results for each of the analyzed apps – Bettini: par. 0054), the operations comprising: 
automatically identifying a code segment included in (Note: metadata associated with the app/application file/container – see par. 0049) or developed for inclusion in a body of code for execution in a network environment (At 204, metadata associated with the app is extracted. In particular, metadata associated with the app can include information that is important for assessing the overall risk(s) associated with the app. For example, this phase can include parsing an XML file associated with the app that hosts general app information. Metadata associated with the app that can be analyzed includes app permissions, intents, services, and receivers.  In particular, this phase can include mapping out app permissions, file and version name, app author, app ID, package name, and/or various other attributes and/or metadata associated with the app – Bettini: par. 0057); 
automatically performing a code-level security risk assessment for the code segment based on an embedded credentials risk level (In some embodiments, this stage [phased analysis] further includes inspecting app components including accepting a component of an app, such as a metadata file or an executable image, absent in the remainder of the app, to analyze and generate any potential findings based on the parsed and analyzed metadata associated with the component of the app – Bettini: par. 0057), the embedded credentials risk level being determined based on at least a number of one or more credentials coded into the code segment to be asserted by the code segment to access at least one target resource (a phased analysis is performed by the platform for quantifying the risks of apps for mobile devices, in which data is collected at each phase or stage of analysis by the platform for a given app being analyzed for a risk assessment…In particular, this phase can include mapping out app permissions, file and version name, app author, app ID, package name, and/or various other attributes and/or metadata associated with the app – Bettini: par. 0057 – Note: “a number of one or more credentials coded into the code segment” is equivalent to at least one occurrence of an embedded metadata/credential, such as any one of: app permissions, file and version name, app author, app ID, package name, and/or various other attributes and/or metadata associated with the app ), and further based on at least one of: 
an application programming interface risk level, determined based on at least a number or a type of one or more application programming interface action calls associated with the code segment (the dynamic analysis phase can monitor and analyze internal and external app API calls, including kernel level API calls…Once the app is executing in the emulated environment, the dynamic analysis phase collects data on API calls that occur (e.g., and the values returned from those APIs), so that a rule set can be applied to that data set.  For example, correlating API calls to permissions can be determined using various static and dynamic techniques described herein to determine whether the app exhibits any behaviors that exceed or are outside the scope of authorizations--proper user permissions – Bettini: par. 0067-0068), or a target resource risk level, determined based on at least a number of one or more references to the at least one target resource associated with the code segment (querying the public market(s) for data on the app can facilitate significant information about an app's risk based on an analysis of the public market data identified as associated with the app (e.g., using app descriptions, app rankings in the store, vendor reputations, and/or various other types of information).  For example, various app attributes and/or metadata can be compared with such data for apps in public app markets… As an example, a source of the app (e.g., which app market or app markets it's available from) can have an impact on an overall app risk, because some app markets are known to be riskier than other app markets… apps that have been observed to download additional (e.g., malicious) content from URLs associated with malware impacts the app risk assessment – Bettini: par. 0058-0059 and 0078 – Note: a target resource risk level may be equivalent to vendor reputation, vender being the source of the app. Alternatively, a target resource risk level may be equivalent to the risk level of the websites/URLs the app/code segment is attempting to access. Bettini discloses determining whether the app accesses websites/URLs that are unsafe or associated with malware, wherein such determination impacts the app risk assessment – Bettini: par. 0064-0065 and 0078);
determining a security risk level for the code segment based on the embedded credentials risk level and at least one of the application programming interface risk level, or the target resource risk level (the detailed report 502 is generated by the platform for quantifying risks of apps for mobile devices and can be accessed using a web browser. As shown, the detailed report 502 provides the output of a report generated for an "Actions" app for an iOS phone/tablet, which has been analyzed by the platform and includes a star rating for the app (e.g., 4 stars as shown), with selectable tabs that include Details, Rating, and Inspection. As shown, the Inspection tab is selected and shows the details of the Inspection Report (e.g., reporting a total score of 87/100, including detailed scores for malware behaviors of 100/100, privacy behaviors of 84/100, and risky behaviors of 91/100. As also shown, a summary section is provided, a risky behaviors section is provided, a privacy behaviors section is provided, and a hostname and IP addresses section are provided (e.g., listing reputation information for hostnames and IP addresses that are visited/associated with this app) – Bettini: par. 0069 and 0078);
identifying, based on the security risk level, an anomaly in the code segment indicating a security risk associated with the code segment (the Inspection tab is selected and shows the details of the Inspection Report (e.g., reporting a total score of 87/100, including detailed scores for malware behaviors of 100/100, privacy behaviors of 84/100, and risky behaviors of 91/100.  As also shown, a summary section is provided, a risky behaviors section is provided, a privacy behaviors section is provided, and a hostname and IP addresses section are provided (e.g., listing reputation information for hostnames and IP addresses that are visited/associated with this app)…determining an app risk score for each of the apps (e.g., of the set of apps) based on the enterprise risk profile is performed.  At 708, reporting the app risk scores for each of the apps (e.g., of the set of apps) based on the enterprise risk profile is performed – Bettini: par. 0106-0108); and 
applying, based on the identification, a control action associated with at least one of the code segment, the network environment, or an identity associated with the code segment (As examples, the corporate IT team for ACME Corporation can disallow any apps that can perform any of the following: (1) attempt to access contacts without user permission; (2) attempt to access location information without user permission; and (3) attempt to send SMS/text messages without user permission, in which any such apps that include any of these attributes can be removed and disallowed from being available in the enterprise app store – Bettini: par. 0041), wherein applying the control action includes flagging the anomaly in the code segment (app analysis can also include performing decompilation (e.g., in the case of Android, java files) to identify risky behaviors, such as risky usage of private data and app usage of known risky method calls. In addition, such information can also be used by researchers to easily read and create new rules when an app is flagged as potentially risky – Bettini: par. 0065). 
In the alternative where one may argue “flagging the anomaly in the code segment” is not inherent by teachings of Bettini, Eacmen discloses applying, based on the identification, a control action associated with at least one of the code segment, the network environment, or an identity associated with the code segment, wherein applying the control action includes flagging the anomaly in the code segment (When a match is found, the systems and methods of the present disclosure can then flag any of the discrete firmware components as being subject to a vulnerability (such as a high-risk executable in the firmware, for example). The systems and methods can then alert both the device manufacturer and/or the end user of the vulnerability of the device – Eacmen: par. 0014).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bettini in view of Eacmen to include applying, based on the identification, a control action associated with at least one of the code segment, the network environment, or an identity associated with the code segment.
One of ordinary skill in the art would have been motivated because it would allow “to quickly identify and neutralize a threat” and to “ensure that prompt remediation occurs” – Eacmen: par. 0036-0037.

Per claim 34, it recites a computer-implemented method for automatically detecting and addressing security risks in code segments, the method comprising limitations set forth in the non-transitory computer-readable medium of claim 1. 
Therefore, claim 34 is rejected based on the same analysis and motivation to combine as set forth in the rejection of claim 21 above.

Per claims 22 and 35, Bettini in view of Eacmen discloses features of claims 21 and 34, wherein identifying the anomaly comprises: 
identifying at least one additional code segment developed for execution in the network environment (The corporate IT team can also create scripts that automatically query the platform for reports on apps being considered for adding to the enterprise app store, including existing apps (e.g., previously scanned apps), updated versions of existing apps, and/or new apps – Bettini: par. 0055);  
determining a security risk level for the additional code segment (a query of public app market data for the app is performed.  In particular, querying the public market(s) for data on the app can facilitate significant information about an app's risk based on an analysis of the public market data identified as associated with the app (e.g., using app descriptions, app rankings in the store, vendor reputations, and/or various other types of information).  For example, various app attributes and/or metadata can be compared with such data for apps in public app markets…In some embodiments, the query of public app market data includes the following types of data (e.g., to facilitate analyzing whether such enterprise apps being analyzed have been repackaged with malware, such as a different version of an Angry Birds.RTM.  app that has been re-packaged with malware): app size, content, version, and/or various other types of data – Bettini: par. 0058); and 
comparing the security risk levels for the code segment and the additional code segment (an app's file name, version, and app size can be compared between the publicly available app and the app submitted by the enterprise.  If these fields vary, then these results indicate that the app may have been repackaged, which can also have an impact on overall app risk assessment (e.g., as such can indicate that the app could have been repackaged with a higher app risk- Bettini: par. 0060).

Per claim 23, Bettini-Eacmen discloses the non-transitory computer readable medium of claim 22, wherein the additional code segment is included in the body of code (At 204, metadata associated with the app is extracted. In particular, metadata associated with the app can include information that is important for assessing the overall risk(s) associated with the app. For example, this phase can include parsing an XML file associated with the app that hosts general app information – Bettini: par. 0055-0057 – Note: metadata is extracted from XML file associated with the queried app reports). 

Per claim 24, Bettini-Eacmen discloses the non-transitory computer readable medium of claim 22, wherein the additional code segment comprises a modification of the code segment (The corporate IT team can also create scripts that automatically query the platform for reports on apps being considered for adding to the enterprise app store, including existing apps (e.g., previously scanned apps), updated versions of existing apps, and/or new apps.  Using these techniques, the corporate IT team can effectively manage the enterprise app store to ensure that the apps available in the enterprise app store satisfy their corporate IT requirements (e.g., security, privacy, device integrity, network integrity, etc. – Bettini: par. 0055-0057 – Note: querying reports/information about updated versions of existing apps/app patches). 

Per claim 25, Bettini-Eacmen discloses the non-transitory computer readable medium of claim 21, wherein identifying the anomaly comprises identifying suspicious code injected into the code segment (the query of public app market data includes the following types of data (e.g., to facilitate analyzing whether such enterprise apps being analyzed have been repackaged with malware, such as a different version of an Angry Birds.RTM.  app that has been re-packaged with malware): app size, content, version, and/or various other types of data.  In some embodiments, analytics are performed on the app download count, user ratings, and developer reputation data.  For example, for Android-based apps, each app's manifest can be deobfuscated (e.g., using Android APIs) and parsed to extract information of interest and for further analysis, as described above – Bettini: par. 0058).
 
Per claim 26, Bettini-Eacmen discloses the non-transitory computer readable medium of claim 21.
Bettini is not relied on to explicitly disclose but Eacmen discloses wherein automatically identifying the code segment comprises dynamically scanning the network environment in real time (the firmware of the IoT device 116 can be scanned and updated prior to delivery to the customer. Continual or periodic scanning of current and/or newer versions of firmware for the IoT device 116 can be performed with the system 100 – Eacmen: par. 0020).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bettini in view of Eacmen to include wherein automatically identifying the code segment comprises dynamically scanning the network environment in real time.
One of ordinary skill in the art would have been motivated because it would allow transmission of “a message to the manufacturer and/or the customer in real-time or near real-time when a vulnerability analysis indicates that a possible problem exists… to quickly identify and neutralize a threat” – Eacmen: par. 0034-0036.

Per claim 27, Bettini-Eacmen discloses the non-transitory computer readable medium of claim 21, wherein the identity comprises a creator of the code segment (a hash of the app file (e.g., for Android app files, this can be a hash of the container; for iOS app files, this can be a hash of a .ipa file, which is an iPhone application archive file that stores an iPhone app, which is usually encrypted with Apple's FairPlay DRM technology), a hash of the executable, and/or a bundle ID can be used to uniquely identify each app – Bettini: par. 0061).

Per claim 30, Bettini-Eacmen discloses the non-transitory computer readable medium of claim 21, wherein the control action comprises flagging the one or more credentials (When a match is found, the systems and methods of the present disclosure can then flag any of the discrete firmware components as being subject to a vulnerability (such as a high-risk executable in the firmware, for example). The systems and methods can then alert both the device manufacturer and/or the end user of the vulnerability of the device. In some instances, devices can be identified by a unique identifier that is also linked to the manufacturer and/or the customer of the manufacturer. The unique identifier for the device can also be linked to the firmware image – Eacmen: par. 0014).
The same motivation to modify Bettini view of Eacmen as applied to claims 21 and 26 above applies here.

Per claim 31, Bettini-Eacmen discloses the non-transitory computer readable medium of claim 21, wherein the control action comprises disabling the one or more credentials (the corporate IT team for ACME Corporation can disallow any apps that can perform any of the following: (1) attempt to access contacts without user permission; (2) attempt to access location information without user permission; and (3) attempt to send SMS/text messages without user permission, in which any such apps that include any of these attributes can be removed and disallowed from being available in the enterprise app store – Bettini: par. 0041).
Furthermore, Eacmen discloses wherein the control action comprises disabling the one or more credentials (When the risk is associated with a hidden cryptographic key, the remediation module 120 can delete or otherwise disable the hidden cryptographic key. If the risk is an embedded password, the remediation module 120 can delete the embedded password or otherwise render it unusable – Eacmen: par. 0037 and 0038).
The same motivation to modify Bettini view of Eacmen as applied to claims 21 and 26 above applies here.

Per claim 32, Bettini-Eacmen discloses the non-transitory computer readable medium of claim 21, wherein the control action comprises removing the one or more credentials from the code segment (any such apps that include any of these attributes can be removed and disallowed from being available in the enterprise app store – Bettini: par. 0041 – Note: by removing the app, i.e., app container, the app’s respective metadata/credential embedded within the app file/container is also removed).
In the alternative where one may argue “wherein the control action comprises removing the one or more credentials from the code segment” is not inherent by teachings of Bettini, Eacmen discloses the limitation (When the risk is associated with a hidden cryptographic key, the remediation module 120 can delete or otherwise disable the hidden cryptographic key.  If the risk is an embedded password, the remediation module 120 can delete the embedded password or otherwise render it unusable – Eacmen: par. 0037-0038).
The same motivation to modify Bettini view of Eacmen as applied to claims 21 and 26 above applies here.

Per claims 33 and 40, Bettini-Eacmen discloses features of claims 21 and 34, wherein the control action comprises reporting the anomaly (At 218, an app risk assessment report is generated based on the risk assessment for the analyzed app or a bulk set of apps. In some embodiments, the app risk assessment report is generated for the customer based on a risk profile (e.g., an app risk policy) and general or default reporting requirements. In some embodiments, the app risk assessment report is generated for the customer based on an enterprise risk profile (e.g., enterprise customized app risk policy) and/or customized reporting requirements. In some embodiments, the app risk assessment includes various summary findings as well as supporting data. For example, the app risk assessment can include an app reputation score and/or other relevant or supporting data – Bettini: par. 0072).

Per claim 36, Bettini-Eacmen discloses the computer-implemented method of claim 34, wherein the operations further comprise updating a profile associated with a creator of the first code segment based on the security risk (the app risk assessment report can be customized for an enterprise, such as based on an enterprise's custom app risk profile and/or enterprise's custom report profile.  For example, a particular enterprise, such as a Fortune 500 company can configure a custom app risk profile that grey lists an app if an iOS app does not use standard Apple terms and conditions (e.g., so that inside legal counsel for a Fortune 500 company can be notified of such app to review their custom terms and conditions to determine whether such are acceptable for use by their employees based on those unique terms and conditions) - Bettini: par. 0101 – Note: an enterprise/a Fortune 500 company configures a custom app risk profile that grey lists an app if an “iOS” app does not use standard Apple terms and conditions).

Per claim 37, Bettini-Eacmen discloses the computer-implemented method of claim 34, wherein the application programming interface risk level is based on a determination of whether the one or more application programming interface action calls have security risks (the dynamic analysis phase can include simulated behavior to monitor the app's behavior for determining whether certain behaviors are performed by the app (e.g., performing an operation without user permission, such as sending text/SMS messages by monitoring/intercepting attempts to send SMS messages, such as by hooking SMS calls in an Android framework for Android-based apps, and/or various other behaviors of potential interest, such as those described herein with respect to various embodiments).  As yet another example, app analysis can also include performing decompilation (e.g., in the case of Android, java files) to identify risky behaviors, such as risky usage of private data and app usage of known risky method calls – Bettini: par. 0065).

Per claim 39, Bettini-Eacmen discloses the computer-implemented method of claim 34, wherein the target resource risk level is determined based on a determination of whether the target resources are sensitive network resources (whether the app accesses websites/URLs that are unsafe or associated with malware impacts the app risk assessment.  In particular, apps that have been observed to download additional (e.g., malicious) content from URLs associated with malware impacts the app risk assessment – Bettini: par. 0064-0065 and 0078 – Note: in the instant specification, par. 0075, the highly sensitive target resources are those with special risk factor, e.g., %80 unsafe. Therefore, accessing unsafe websites/URLs will result in an app risk assessment indicated as malicious).

2.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bettini, US2014/0196150 A1 in view of Eacmen, US2019/0294802 A1, as applied to claim 21 above, and further in view of Cockerill, US2018/0359240 A1.

Per claim 28, Bettini-Eacmen discloses the non-transitory computer readable medium of claim 21.
Bettini and/or Eacmen are not relied on to disclose but Cockerill discloses wherein the control action comprises modifying at least one authentication requirement associated with the identity (the evaluation server collects data sets of leaked credentials from the dark web.  This data may include e-mails, e-mails and passwords, or e-mails and passwords and the service they are associated with.  If there are strong or weak matches against the totality of all legitimate identities that the evaluation server is aware of (e.g., that belong to users or customers of an enterprise or other service), then this information is fed into an identity system of identity provider so that appropriate actions can be taken. For example, if an e-mail is dumped onto the dark web, even though there is not a password found, a user's security may be compromised (e.g., the password may be stolen even though not found by the evaluation server).  In this case, as a precaution, the user is asked to reset her password.  Alternatively, multi-factor authentication can be required the next time a login is attempted by this user on a service – Cockerill: par. 0132-0133).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bettini-Wyatt in further view of Cockerill to include wherein the control action comprises modifying at least one authentication requirement associated with the identity.
One of ordinary skill in the art would have been motivated because it would allow to trigger remediation by forcing “a change of passwords, or force closing of any session which may currently be open using the leaked user credentials” - Cockerill: par. 0135.

3.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Bettini, US2014/0196150 A1 in view of Eacmen, US2019/0294802 A1, as applied to claim 21 above, and further in view of Narayanswamy, US2017/0264640A1.

Per claim 29, Bettini-Eacmen discloses the non-transitory computer readable medium of claim 21. 
Bettini and/or Eacmen are not relied on to explicitly disclose but Narayanaswamy discloses wherein the control action comprises modifying at least one authentication requirement (i.e., requiring user re-authentication) associated with the code segment (i.e., application) (The enhancement sub-engine 179 performs at least one of set-up authentication, multi-factor authentication, and re-authentication. In one example of re-authentication, a user or device identified as a compromised user or device based on detection of anomalous activity on an application or cloud service, the user or device is logged out of the application session and the user or device is required to re-login to initialize a new application session – Narayanaswamy: par. 0183).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bettini and Eacmen further in view of Narayanaswamy to include wherein the control action comprises modifying at least one authentication requirement associated with the code segment.
One of ordinary skill in the art would have been motivated because it would allow “users to confidently use cloud applications they have cautiously embraced… provides organizations that use cloud applications higher levels of control over their user and data access, thereby reducing the potential for data leakage, audit findings or regulatory sanctions. Increased user retention and satisfaction and enhanced user experience may result” – Narayanaswamy: par. 0079.
4.	Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Bettini, US2014/0196150 A1 in view of Eacmen, US2019/0294802, as applied to claim 34 above, and further in view of Wyatt, US2012/0240236 A1.

Per claim 38, Bettini-Eacmen discloses the computer-implemented method of claim 34.
Bettini and/or Eacmen is not relied on to disclose but Wyatt discloses wherein the embedded credentials risk level is determined based on a degree of privileged access associated with the one or more credentials (a rogue developer may modify the application program such that the program requests additional permissions that may not be needed for the original application to function. For example, the additional permissions may include permissions to access personal user data stored on the device – Wyatt: par. 0347).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bettini and Eacmen further in view of Wyatt to include wherein the embedded credentials risk level is determined based on a degree of privileged access associated with the one or more credentials.
One of ordinary skill in the art would have been motivated because it would allow to notify the legitimate application/program developer “to take steps to remove the counterfeit application program from the second source” – Wyatt: par. 0355.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Broudou (US2016/0321582) discloses if after a check for compliance, the generated report is compliant no further action may be necessary. If there are compliance issues the predetermined authorized user can notify the content owner, or in one embodiment remove the non-compliant text on behalf of the owner. If not already removed, the site owner can review the flagged content and respond to the compliance issue by removing the issue.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533. The examiner can normally be reached Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571 - 272 - 3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREZOO SHERKAT/Examiner, Art Unit 2494